Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Hecht on 7/13/2021.
The application has been amended as follows: 
In claim 1 (original):

Line 2, “a first segment and a second segment,” has been amended to 

--a first segment, a second segment, a third segment, and a fourth 

segment,--;

Line 3, “and” has been deleted;

Line 4, --, wherein the third segment, located at a proximal hip position of a 

wearable device in relation to an animal, comprises a third connecting 

member, wherein the second segment and the third segment are 

connected to the fourth segment, via a joining member, wherein a collar of 

the animal is connectable to the fourth segment--  has been inserted after 

“a second connecting member”;

Line 5, “a wearable device” has been amended to –the wearable device--.


Claim 2 has been cancelled.


In claim 3 (original):

Line 1, “of claim 2” has been amended to –of claim 1--.


In claim 5 (original):

Line 1, “of claim 2” has been amended to –of claim 1--.


In claim 13 (original):

Line 2, “and a third segment, wherein” has been amended to 

--a third segment, and a fourth segment, wherein--;

Line 8, --, and wherein the third segment, located at a proximal hip position 

of a wearable device in relation to an animal, comprises a third connecting 

member, wherein the second segment and the third segment are 

connected to the fourth segment, via a joining member, wherein a collar of 

the animal is connectable to the fourth segment--  has been inserted after 

“at the wearable device”.


In claim 14 (original):

Line 2, “to an animal via” has been amended to –the animal via--.


In claim 18 (original):

Lines 2-3, “first segment and a second segment, wherein” has been 

amended to –first segment, a second segment, a third segment, and a 

fourth segment, wherein--;

Line 4, “and” has been deleted;

Line 5, --, wherein the third segment, located at a proximal hip position 

of a wearable device in relation to an animal, comprises a third connecting 

member, wherein the second segment and the third segment are 

connected to the fourth segment, via a joining member, wherein a collar of 

the animal is connectable to the fourth segment--  has been inserted after 

“connecting member”;

Line 6, “a wearable device” has been amended to –the wearable device--.




In claim 19 (original):

Lines 1-3, “further comprising a third segment…device to an animal,” has 

been deleted.


For conclusion, claims 1 and 3-20 have been allowed.

Election/Restrictions
Applicant’s election without traverse of Species 9 (Figures 18 and 19) in the reply filed on 3/24/21 is acknowledged.
Specification
In the Specification as submitted on 8/22/18:
Line 7 of paragraph [00179], the phrase --.  In an implementation, movement controlling device 1818 further includes a fourth segment 1864--  has been inserted after “may attach to an animal”.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 18 will be amended to include reference number 1864 for the fourth segment.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide an animal training system having the combination of structural limitations, especially a movement controlling device having the third segment, located at a proximal hip position of a wearable device in relation to an animal, comprises a third connecting member, wherein the second segment and the third segment are connected to the fourth segment, via a joining member, wherein a collar of the animal is connectable to the fourth segment, such as claimed in claims 1, 13 and 18, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.  This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644